Citation Nr: 1215467	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  04-41 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.H.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2006, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in July 2006, December 2007, and July 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  Unfortunately, the Board finds that another remand is warranted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged several possible stressors as a cause of PTSD.  First, he has previously alleged that while in service, he was "ganged up on" by other service members.  The Veteran's STRs and personnel records do not reflect that the Veteran was "ganged up on"; they do reflect that the Veteran was court martialed for assault in 1968.  The Veteran's accredited representative, in a January 2012 brief, stated that the Veteran was never convicted in a court martial for an assault and was instead given nonjudicial punishment.  The Board disagrees with the statement.  The evidence of record reflects that the Veteran was given nonjudicial punishment in January 1968 and reduced in rank from a specialist (E-4) to a private first class (E-3).  The evidence also reflects that in March 1968, the Veteran was found guilty at a summary court martial of striking an acting sergeant in the face in February 1968.  He was sentenced to hard labor and confinement, suspended forfeiture of pay, and reduction in rank from private first class (E-3) to private (E-1).  Importantly, a March 2011 VA examination report reflects that the Veteran was asked three times about his alleged stressors, and he did not report PTSD symptoms related to a personal assault.  Thus, the Board finds that any further development of this alleged stressor is not warranted.  

Second, the Veteran has alleged that he witnessed a soldier being killed and another soldier being injured or killed by a lightning strike at Eglin Air Force Base in Florida.  The Board notes that the September 2002 private clinical correspondence does not cite this incident as a stressor for PTSD, however it was noted in the March 2011 VA examination report.  The Board acknowledges that the Veteran did not return a PTSD questionnaire on this incident and that the RO did not verify its occurrence due to a lack of specificity from the Veteran.  The Board also acknowledges that it is prohibited from obtaining evidence itself; nevertheless, a cursory internet search reflects that two soldiers (SGT James S. Bowden of Marion, Ohio and SGT Charles E. Smith. of Lebanon, Pa) assigned to Ft. Benning, Georgia were killed in a lightning strike on approximately August 22, 1968 while undergoing ranger training at Eglin Air Force Base in Florida.  This stressor has not been shown by clinical evidence to be singly the cause of the Veteran's PTSD.  This may be the only potentially verified stressor upon which a future VA examination is based; thus, the Board finds it would be useful for the RO to obtain verification (i.e. military police reports, newspaper obituaries, morning reports, and/or a Fort Benning news dispatch) for association with the claims file. 

Third, the Veteran has alleged that the suicide of a fellow service member is a stressor for his PTSD.  The Board finds that this alleged stressor requires further development due to the Veteran's inconsistent statements, as discussed below, as to what, if anything, he witnessed.  

A September 2002 private clinical record reflects that the Veteran reported that a 2nd lieutenant "came into his area pulled out a .45 caliber pistol and shot himself in the head."  

A September 2004 VA examination report reflects that the Veteran "was about 200 yards away, heard the shot and went there but he was kept from the scene and later found out what had happened."  

A May 2005 private clinical record reflects that the Veteran reported that "he heard a noise and went to investigate.  When he arrived at where he heard the noise he witnessed a 2nd Lt. from his unit shooting himself with his pistol."

At the November 2006 Travel Board hearing, the Veteran testified that he heard "this loud noise and when I ran up to the tent it was - and when I called the other guard that was on duty we both ran up to one of the tent and when we got there and opened up the tent we see the lieutenant lying back on the - his cot.  And he had shot hisself."  (See Board hearing transcript page 15.)  The Veteran further testified that he was interviewed about the incident.  (See Board hearing transcript pages 18 and 19.)
  
The Veteran submitted a statement in February 2008 in which he stated that he can still see the deceased soldier "lying there with his head blown off and lying in a puddle of blood."

The March 2011 VA examination report reflects that the Veteran reported that he "heard a shot, ran to the Lt's tent and found him laying on [the] grod [sic] after having shot himself under the chin with blood all over the tent."

Thus, the evidence reflects that the Veteran has reported that he witnessed the suicide, that he saw the aftermath directly after the suicide, and that he heard the gunshot but was kept away from the scene and that he later heard about what had happened.  The Board finds that these allegations are different enough, especially as to having been told about a suicide compared to seeing the actually suicide or bloody aftermath, that they may affect a clinician's opinion as to PTSD.

The claims file includes a DA Form 1 (morning report), which reflects that 2LT W. E. B., Jr. died from a self inflicted gun wound on 23 May or 24 May 1967 while assigned to B Company, 2d Battalion (Mechanized), 17th Infantry Division, at Camp Kaiser, Korea.  Based on this information, the Board finds that criminal investigation division and/or line of duty determination records, which may reflect whether the Veteran found the deceased, witnessed the suicide, or witnessed the aftermath of the suicide, would be useful to the Board in adjudicating the claim.  As the Veteran has averred that he was interviewed regarding the suicide, the Board finds that there is the reasonable possibility that such records exist.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Headquarters Department of the Army ((HQDA (AHRC-PED-S), Alexandria, VA 22332), the U.S. Army Crimes Records Center, or the appropriate repository of records, to obtain a copy of a line of duty investigation, Criminal Investigation Division investigation, or any other investigation, into the death of 2LT W.E.B, Jr. (as noted on the DA Form 1 associated with the claims file) from a self inflicted gun wound on May 23 or May 24, 1967 assigned to Company B, 2nd Battalion (Mech), 17th Infantry Division, at Camp Kaiser, Korea.  Associate all obtained records with the claims file.

2.  Obtain verification (i.e. military police reports, newspaper obituaries, morning reports, Fort Benning news dispatch) of the deaths of SGT James S. Bowden of Marion, Ohio and/or SGT Charles E. Smith of Lebanon, Pa assigned to Ft. Benning, Georgia who were killed in a lightning strike on approximately August 22, 1968 while undergoing ranger training at Eglin Air Force Base in Florida.  Associate all obtained records with the claims file. 

3.  Thereafter, after any further development, to include a VA supplemental opinion based only on verified stressors, if deemed appropriate, readjudicate the issue of entitlement to service connection for PTSD.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M.W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


